                                                                                Case 4:08-cv-04373-JSW Document 463 Filed 04/25/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                           IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10   CAROLYN JEWEL, ET AL.,
                                                                         11                  Plaintiffs,                               No. C 08-04373 JSW
United States District Court
                               For the Northern District of California




                                                                         12     v.
                                                                                                                                       NOTICE OF FILING OF
                                                                         13   NATIONAL SECURITY AGENCY, ET AL.,                        CLASSIFIED ORDER
                                                                         14                  Defendants.
                                                                                                                             /
                                                                         15
                                                                         16          The Court hereby provides notice that the Supplemental Classified Order Granting
                                                                         17   Defendants’ Motion for Summary Judgment and Denying Plaintiffs’ Cross-Motion, dated April
                                                                         18   25, 2019, is being filed ex parte under seal with the Court’s Classified Information Security
                                                                         19   Officer and shall be preserved in the Court’s sealed record pending any further proceeding.
                                                                         20          IT IS SO ORDERED.
                                                                         21
                                                                         22   Dated: April 25, 2019
                                                                                                                                      JEFFREY S. WHITE
                                                                         23                                                           UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
